Citation Nr: 1819727	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange (AO)/herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from January 1966 to December 1969, including service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran filed his notice of disagreement in October 2008, and timely filed his substantive appeal in June 2009.  Jurisdiction was subsequently transferred to the Los Angeles, California VARO.

In February 2016, the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court granted a Joint Motion for Remand (JMR), which served to vacate the Board's February 2016 decision and to remand the claim back to the Board for action in compliance with the JMR.

This case was previously before the Board in March 2017, where the issue on appeal was remanded for further evidentiary development per the Court's Order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the Veteran underwent an examination in April 2017 to determine the etiology of his hypertension.  The examiner opined that the condition was less likely than not incurred in or caused by service or caused by Agent Orange.  She reasoned that the Service Treatment Records (STRs) do not show a diagnosis or treatment of elevated blood pressure and upon separation the Veteran's blood pressure was 114/82.  She added that hypertension is not an Agent Orange presumed condition.  The Board finds the examiner's rationale to be inadequate as she failed to address the National Academy of Sciences (NAS) Institute of Medicine's article titled Veterans and Agent Orange: update 2010, which concluded that there is a "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011).  Moreover, the Board's March 2017 remand specifically noted that "the fact that hypertension is not a disability presumed to be related to herbicide agent exposure is not sufficient to serve as rationale in this case."  Therefore, a remand is necessary to obtain an addendum opinion with an adequate rationale. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA or adequately identified private treatment records relevant to the matter on appeal and associate the same with the claims file.

2.  Thereafter, obtain an addendum opinion from a qualified clinician as to the nature and etiology of the Veteran's hypertension.  The claims file must be reviewed by the clinician.  If the reviewing clinician determines that physical examination of the Veteran is necessary to render the requested opinions, such should be accomplished. 

The reviewing clinician should provide an opinion on the following: 

a.) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to active service, to include his presumed exposure to herbicide agents therein.

The examiner is asked to address the relevancy of the NAS report when formulating his/her opinion. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may result in clarification being requested).

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Note that the fact that hypertension is not a disability presumed to be related to herbicide agent exposure is not sufficient to serve as rationale in this case.

3.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them the opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




